United States Court of Appeals
                     For the First Circuit

No. 09-2415

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

               ÁNGEL CAMACHO, A/K/A ANÍBAL CASTRO,

                      Defendant, Appellant.



                          ERRATA SHEET


     The opinion of this Court issued on November 23, 2011, is
amended as follows:

     On page 3, lines 3 and 10: replace "Sargeant" with
"Sergeant".

     On page 3, line 12: replace "Sgt." with "Sergeant".

     On page 5, line 12: replace "Sgt." with "Sergeant".